Matter of Hamburg (2019 NY Slip Op 00247)





Matter of Hamburg


2019 NY Slip Op 00247


Decided on January 15, 2019


Appellate Division, First Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 15, 2019
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

John W. Sweeny, Jr.,Justice Presiding,
Judith J. Gische
Marcy L. Kahn
Jeffery K. Oing
Anil C. Singh,Justices.


M-5711

[*1]In the Matter of Steven D. Hamburg, a suspended attorney: Attorney Grievance Committee for the First Judicial Department, Petitioner, Steven D. Hamburg, Respondent.

Disciplinary proceedings instituted by the Attorney Grievance Committee for the First Judicial Department. Respondent, Steven D. Hamburg, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the First Judicial Department on February 3, 1986.

Jorge Dopico, Chief Attorney,
Attorney Grievance Committee, New York
(Vitaly Lipkansky, of counsel), for petitioner.
Benjamin Robert Katz, Esq., for respondent.


PER CURIAM


Respondent Steven D. Hamburg was admitted to the practice of law in the State of New York by the First Judicial Department on February 3, 1986, and his last registered address is located within this Department.
Respondent was suspended from the practice of law by order of the Appellate Division, Second Department, dated June 20, 2018 and effective July 20, 2018, for 18 months, pursuant to discipline by consent, based upon his misappropriation of funds entrusted to him as a fiduciary in three real estate transactions in violation of rule1.15(a) of the Rules of Professional Conduct (22 NYCRR 1200.0) (163 AD3d 7 [2d Dept 2018]). Respondent is currently the subject of an investigation by the Attorney Grievance Committee (Committee) for the First Judicial Department and now seeks an order, pursuant to the Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.10, accepting his resignation and striking his name from the roll of attorneys forthwith. The Committee supports the application.
Attached to the notice of motion is respondent's affidavit, sworn to on September 12, 2018, which is set forth in the required format of Appendix A to 22 NYCRR 1240.10. Respondent advises that, inter alia, he was also admitted to practice law in the United States District Courts for the Southern and Eastern District of New York. Respondent acknowledges that he is currently the subject of an investigation by the Committee for the First Judicial Department involving allegations that include at least the following acts of professional misconduct:
"Willful misappropriation of escrow funds without permission or authority, including willful misappropriation of $47,000 belonging to Juthatip Thirakasapan and Wattanna Chavavit held by me as an escrow agent in connection with their real estate transaction."
Respondent attests that he cannot successfully defend himself against the allegations under investigation based upon the facts and circumstances of professional misconduct described herein; he submits his resignation freely and voluntarily, without coercion or duress, and with full awareness of the consequences, including that upon the Court's acceptance and approval, an order of disbarment striking his name from the roll of attorneys shall be entered; and he agrees that pending issuance of an order accepting his resignation, he shall not undertake to represent any new clients or accept any retainers for future legal services, and there will be no transactional activity in any fiduciary account to which he has access, other than for payment of funds on behalf of clients or others entitled to receive them.
Respondent consents to entry of an order by this Court pursuant to Judiciary Law § 90(6-a), directing that he make monetary restitution to the following individuals in the amounts indicated: Juthatip Thirakasapan and Wattanna Chavavit in the amount of $47,000; Eileen and Ronald Safran in the amount of $20,000; Wanda Ramos in the amount of $5,000; and that he reimburse the Lawyers' Fund for Client Protection in the sum of $72,000. Respondent additionally agrees that his resignation is submitted subject to any future applications that may be made by a Committee to any Department of the Appellate Division for an order, pursuant to Judiciary Law § 90(6-a), directing that he make restitution or reimburse the Lawyers' Fund for Client Protection, and he consents to the continuing jurisdiction of the Appellate Division to make such an order. Respondent understands further that any order resulting from this application and the records and documents filed in relation to the aforementioned allegations shall be deemed public records pursuant to Judiciary Law § 90.
The Committee supports respondent's motion to resign and notes that his application is in compliance with 22 NYCRR 1240.10. Moreover, the Committee states that this Court has consistently held that intentional misappropriation of client funds warrants disbarment absent extremely unusual mitigating circumstances, and based upon respondent's admissions herein, disbarment is appropriate.
As respondent's affidavit of resignation conforms with 22 NYCRR 1240.10, it should be granted to the extent of accepting respondent's resignation from the practice of law, striking his name from the roll of attorneys, nunc pro tunc to September 12, 2018 (date of affidavit), and directing that he make monetary restitution as outlined in his affidavit.
All concur.
Order filed.	[January 15, 2019]
The motion is granted, respondent's resignation is accepted and his name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective nunc pro tunc to September 12, 2018. Respondent is directed, pursuant to Judiciary Law § 90(6-a), to make monetary restitution to certain former clients and to reimburse the Lawyer's Fund for Client Protection, as set forth in his affidavit of resignation, sworn to September 12, 2018.